Title: To Thomas Jefferson from William Cranch, 26 January 1807
From: Cranch, William,Fitzhugh, Nicholas
To: Jefferson, Thomas


                        
                            Jany. 26th. 1806. i.e. 1807
                            
                        
                        The undersigned Judges of the Circuit Court of the District of Columbia respectfully represent that Scipio
                            Brown, a negro man, was at December term 1804 convicted of stealing a pair of Boots the property of Benjamin Burch, on the
                            very night on which he was discharged upon a pardon granted by the President of the United States for a former offence—
                        The sentence of the Court was that he should be whipped with twenty Stripes and pay a fine of one Dollar and
                            stand committed until fine and fees are paid
                        That the corporal punishment has been inflicted, and he has been detained in prison ever since the 30th. of
                            June 1804 on account of his inability to pay his fine and costs.
                        The Undersigned respectfully suggest the question whether it be for the Interest of the United States to
                            detain him longer in prison, and whether his long imprisonment may not be deem’d a punishment equivalent to the payment of
                            his fine and costs
                        
                            W. Cranch.
                            
                            N Fitzhugh
                            
                        
                        
                            [Order in TJ’s hand]:
                     Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                            Jan. 28. 07.
                        
                    